EXHIBIT 10.1

 

US ECOLOGY, INC.

2018 Management Incentive Plan

(EXECUTIVE)

 

I.



PURPOSE

The US Ecology, Inc. Omnibus Incentive Plan (“Omnibus Plan”) authorizes the
Compensation Committee of US Ecology, Inc. (“Company”) to grant
performance-based awards denominated in cash in such amounts and subject to such
terms and conditions as the Compensation Committee may determine.  Pursuant to
the Omnibus Plan, the US Ecology, Inc. 2018 Management Incentive Plan
(Executive) (“Plan”) provides a variable component of compensation for
executives for achievement of objectives set by the Compensation Committee
during calendar year 2018 (“Plan Year”).  The Plan is designed to align the
interests of executives with those of stockholders and attract, motivate and
retain management critical to the long-term success of the Company.

 

II.



ADMINISTRATION

The administrator of the Plan shall be the Compensation Committee of the
Company’s Board of Directors (“Board”); hereinafter referred to as
“Administrator”.  The Administrator shall have full power, discretion and
authority to, among other things, interpret the Plan, verify all amounts paid
under the Plan, and establish rules and procedures for its administration, as
deemed necessary and appropriate.  The Administrator may rely on opinions,
reports or statements of the Company’s officers, public accountants and other
professionals.  The calculation of any amounts to be paid under the Plan shall
be performed by the Company’s Chief Financial Officer and submitted by the
Company’s Chief Executive Officer (“CEO”) to the Administrator for
approval.  Any interpretation of the Plan or act of the Administrator, or its
designee, in administering the Plan, shall be final and binding. 

 

No member of the Board shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan.  The Company shall
indemnify, to the fullest extent permitted by law, each member of its Board who
may become liable in any civil action or proceeding with respect to decisions
made relating to the Plan.

 

III.



ELIGIBILITY

Eligibility to participate in the Plan is limited to designated executives of
the Company (each a “Participant”) as approved by the Administrator and shall be
evidenced by a letter from the CEO (“Participant Letter”).

 

To be eligible to receive an award under the Plan, a Participant must have been
employed by the Company (i) on a full-time basis during the Plan Year and (ii)
on the date of any payment under the Plan, except as otherwise provided for in
this Plan or when such requirement is waived by the Administrator. 

 

a.



New Hire/Rehire — A Participant whose employment with the Company began during
the Plan Year shall be eligible for an award on a pro-rata basis, provided the
Administrator has approved participation and other conditions of the Plan are
satisfied.  An award will be pro-rated based upon the number of calendar days
the Participant was employed in an eligible position during the Plan Year.  In
the case of rehires, there shall be no credit for prior service, unless
otherwise approved in writing by the Administrator.

 



 

 

--------------------------------------------------------------------------------

 



b.



Leave of Absence — A Participant who is absent from full-time employment with
the Company for more than thirteen (13) consecutive weeks of the Plan Year shall
not be eligible for payment under the Plan, unless the Administrator approves
participation in writing.

 

c.



Promotion — If a Participant is promoted to an eligible position or from one
eligible position to another eligible position (with a higher award potential)
during the Plan Year, a pro-rated award will be calculated by factoring the
number of calendar days in each eligible position and considering the Target
Incentive, Plan Objectives, metrics and weights applicable during the
Participant’s tenure in each position.

 

d.



Demotion – If a Participant is demoted from an eligible position during the Plan
Year, such Participant shall be deemed ineligible for receipt of any payments
under the Plan, unless otherwise approved in writing by the Administrator.

 

e.



Removal from Plan — A Participant may be removed from the Plan or an award
adjusted, including elimination of any right to an award under the Plan, for
insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the Plan Year or prior to payment.

 

f.



Termination Without Cause by Company/With Good Reason by Participant — In the
event a Participant is terminated without Cause by the Company or for Good
Reason by the Participant, any amount that would have been due the Participant
absent his/her termination shall be paid on a pro-rata basis based on the number
of calendar days the Participant was employed during the Plan Year.  Payment
shall be made according to the terms of the Plan and the requirement that the
Participant be an employee on that date of payment shall be waived. “Cause” and
“Good Reason” shall have the meanings set forth in the Participant’s employment
agreement. Notwithstanding any other provision herein to the contrary,
Participant shall not be deemed to have terminated his/her employment for Good
Reason unless (i) Participant notifies the Board in writing of the condition
that Participant believe constitutes Good Reason within ninety (90) days of the
initial existence thereof (which notice specifically identifies such condition
and the details regarding its existence), (ii) the Company fails to remedy such
condition within ten (10) days after the date the Board receives such notice
(the “Remedial Period”), and (iii) Participant terminates employment with the
Company (and its subsidiaries and affiliates) within sixty (60) days after the
end of the Remedial Period.  The failure by Participant to include in the notice
any fact or circumstance that contributes to a showing of Good Reason shall not
waive any right of Participant hereunder or preclude Participant from asserting
such fact or circumstance in enforcing his/her rights hereunder.

 

IV.



INCENTIVE AWARD

The Administrator shall establish the objectives (each a “Plan Objective”) that
must be achieved for a Participant to receive payment of all or a portion of
his/her target incentive amount, which amount is the product of the
Participant’s annual salary and an established percentage (“Target Incentive”),
also established by the Administrator. 

 

Payments under the Plan, if any, shall be made to a Participant upon
certification by the Administrator that such payments are authorized and all
applicable criteria have been satisfied.  Payments shall be made as soon as
practicable after approval and availability of the Company’s final audited Plan
Year financial statements, but in any event will be made by March 15, 2019.

 

V.



PLAN OBJECTIVES



 

2

 

--------------------------------------------------------------------------------

 



Plan Objectives fall into one of four categories:  a) Financial (50% of Target
Incentive), b) Individual Performance (30% of Target Incentive), c) Health and
Safety (10% of Target Incentive), and d) Compliance (10% of Target
Incentive).  Plan Objectives are independent and mutually exclusive from each
other, so that the applicable percentage of the Target Incentive may be earned
if one Plan Objective is met, even if the threshold performance is not met for
another Plan Objective.

 

a.



Financial – The Financial Plan Objective is based on the Plan Year’s actual
consolidated operating income before Plan expenses (“Operating Income Target”).
The Operating Income Target amount is set and approved by the
Administrator.  Achievement will be determined by comparing the Plan Year’s
actual financial results (based on audited financial information) to the
Operating Income Target.  Achievement of the Operating Income Target will be
weighted at 50%.

 

The Administrator, in its sole discretion, may include or exclude certain
non-recurring or special transactions from calculated operating income for
purposes of determining the amount of an award under the Plan.

 

The portion of a Participant’s Target Incentive he or she may receive based on
operating income results (“Finance Target Incentive”) is scalable. For every
percentage point achievement over 79% of the Operating Income Target, up to and
including 99% (rounded to the nearest percentage), a Participant shall earn
4.76% of the Finance Target Incentive.  Upon 100% achievement of the Operating
Income Target, 100% of the Finance Target Incentive shall be available to a
Participant. 

 

If the Operating Income Target is exceeded, a Participant shall be eligible for
an additional amount, calculated by multiplying the Participant’s annual salary
by 4.5% (“Excess Percentage”) for every 1%, or fraction thereof, over the
Operating Income Target and the resulting product by the Operating Income Target
weight (“Additional Finance Incentive”). The Additional Finance Incentive is
capped at one times the Participant’s Target Incentive.    

 

By way of example only, a Participant with an annual base salary of $300,000 who
has a Target Incentive of 40% would receive the following amounts based on
various levels of achievement.

       EXAMPLE

 

 

 

 

 

 

 

 

 

CONSOLIDATED OPERATING INCOME TARGET

(WEIGHTED 50% OF TARGET INCENTIVE)

Achievement

% of Award

Cumulative

Payout

Achievement

% of Award

Cumulative

Payout

79%

0%

0%

$0

90%

4.76%

52.38%

$31,429

80%

4.76%

4.76%

$2,857

91%

4.76%

57.14%

$34,286

81%

4.76%

9.52%

$5,714

92%

4.76%

61.90%

$37,143

82%

4.76%

14.29%

$8,571

93%

4.76%

66.67%

$40,000

83%

4.76%

19.05%

$11,429

94%

4.76%

71.43%

$42,857

84%

4.76%

23.81%

$14,286

95%

4.76%

76.19%

$45,714

85%

4.76%

28.57%

$17,143

96%

4.76%

80.95%

$48,571

86%

4.76%

33.33%

$20,000

97%

4.76%

85.71%

$51,429

87%

4.76%

38.10%

$22,857

98%

4.76%

90.48%

$54,286

88%

4.76%

42.86%

$25,714

99%

4.76%

95.24%

$57,143

89%

4.76%

47.62%

$28,571

100%

4.76%

100.00%

$60,000

 



 

3

 

--------------------------------------------------------------------------------

 



Assuming 95% achievement of the Operating Income Target, the Participant in this
example would be entitled to $45,714, calculated as follows:

 

 

 

 

 

OPERATING INCOME

TARGET

Annual Salary

$
300,000

Target Incentive

X 40%

Target Incentive Award

$
120,000

Financial Objective Weight

X 50%

Weighted Target Incentive Award

$
60,000

Cumulative Award Percent Earned

X 76.19%

Earned Award

$
45,714

 

Assuming instead a 105% achievement of the Operating Income Target, the
Participant would be entitled to $93,750, calculated as follows:

 

 

 

 

 

OPERATING INCOME

TARGET

Annual Salary

$
300,000

Target Incentive

X 40%

Target Incentive Award

$
120,000

Financial Objective Weight

X 50%

Weighted Target Incentive Award

$
60,000

Cumulative Award Percent Earned

X 100%

Earned Award

$
60,000

 

 

 

 

ADDITIONAL FINANCE INCENTIVE

Annual Salary

$
300,000

Cumulative Excess Percentage (5 X 4.5%)

X 22.5%

Additional Finance Incentive Award

$
67,500

Financial Objective Weight

X 50%

Weighted Additional Finance Incentive Award

$
33,750

 

 

Finance Target Incentive

$
60,000

Additional Finance Incentive

$
33,750

Earned Award

$
93,750

 

 

 



 

4

 

--------------------------------------------------------------------------------

 



Assuming instead a 130% achievement of the Operating Income Target, the
Participant would be entitled to an Additional Finance Incentive of $120,000 and
a total earned amount of $180,000, calculated as follows:

 

 

 

 

ADDITIONAL FINANCE INCENTIVE

Annual Salary

$
300,000

Cumulative Excess Percentage (30 X 4.5%)

X 135%

Additional Finance Incentive Award

$
405,000

Financial Objective Weight

X 50%

Weighted Additional Finance Incentive Award (Before Cap)

$
202,500

Additional Finance Incentive Award Cap (.40 x $300,000)

 ($120,000)

Excess Additional Finance Incentive Award Disallowed

$
82,500

 

 

Finance Target Incentive

$
60,000

Additional Finance Incentive

$
120,000

Earned Award

$
180,000

 

b.



Individual Performance - Up to an additional 30% of a Participant’s Target
Incentive shall be awarded, at the sole discretion of the Administrator
(“Individual Performance Incentive”) based on 1) achieving established
objectives that align with the Company’s strategic priorities, 2) overall
individual performance level, and 3) how the participant leads including living
our shared values and promoting the Humble, Hungry and Smart virtues.  This
metric is independent so that a percentage of the Individual Performance
Incentive may be earned independent and mutually exclusive of achievement of any
other Plan Objective.

 

c.



Health and Safety - The metrics for this Plan Objective are identified below and
are weighted cumulatively at 10% of a Participant’s Target Incentive.  Each
metric is independent and mutually exclusive from the other metrics so that a
percentage of the Target Incentive related to Health and Safety may be earned
independent of achievement of any other Health and Safety metric or other Plan
Objective.

 

i.



Total Recordable Incident Rate (“TRIR”) (2% Weight) – The Target Incentive
related to TRIR shall be earned if the Company-wide metric, as set and approved
by the Administrator, is achieved as determined by the Administrator.

 

ii.



Days Away Restricted Time (“DART”) (3% Weight) – The Target Incentive related to
DART shall be earned if the Company-wide metric, as set and approved by the
Administrator, is achieved as determined by the Administrator.

 

iii.



Lost Time Incident (“LTI”) (5% Weight) –  The Target Incentive related to LTI
shall be earned if the Company-wide metric, as set and approved by the
Administrator, is achieved as determined by the Administrator.

 

d.



Compliance – The metric for this Plan Objective is the Company’s avoidance of
Notices of Violation or Enforcement with monetary penalties during the Plan Year
and is weighted at 10% of a Participant’s Target Incentive.  The Target
Incentive related to Compliance (“Compliance Target Incentive”) shall be

 

5

 

--------------------------------------------------------------------------------

 



earned based on a determination by the Administrator, taking into consideration,
among other things, the dollar amount of a monetary penalty paid (or accrued
under generally accepted accounting principles – “GAAP”) in the Plan Year,
severity of the Notices of Violation or Enforcement, regulatory basis for
penalty and respective fact patterns.  This metric is independent so that a
percentage of the Compliance Target Incentive may be earned independent and
mutually exclusive of achievement of any other Plan Objective.

 

The CEO will include in each Participant Letter the applicable Target Incentive,
Plan Objectives, metrics, weights and such other information as may be
determined.

 

VI.



MISCELLANEOUS

 

a.



Interests Not Transferable – Any interest of a Participant under the Plan may
not be voluntarily sold, transferred, alienated, assigned or encumbered, other
than by will or pursuant to the laws of descent and
distribution.  Notwithstanding the foregoing, if a Participant dies during the
Plan Year, or after the Plan Year and prior to payment of an award, then a
pro-rata portion of the award to which the Participant would have been eligible
absent death shall be paid to the deceased’s beneficiary, as designated in
writing by such Participant (attached hereto as Exhibit A); provided however,
that if the deceased Participant has not designated a beneficiary then such
amount shall be payable to the deceased Participant’s estate.  Payment shall be
based on the number of calendar days the Participant was employed in an eligible
position during the Plan Year and shall be made at the time other Participants
are paid. The requirement that the Participant be an employee on that date of
payment shall be waived.

 

b.



Withholding Taxes – The Company shall withhold from any amounts payable under
the Plan applicable withholding including, but not limited to, federal, state,
city and local taxes, FICA and Medicare as shall be legally
required.  Additionally, the Company will withhold from any amounts payable
under the Plan the applicable contribution for the Participant’s 401(k) Savings
and Retirement Plan as defined in the US Ecology, Inc. 401(K) Plan description
protected under ERISA.

 

c.



No Right of Employment – Nothing in this Plan will be construed as creating any
contract of employment or conferring upon any Participant any right to continue
in the employ or other service of the Company or limit in any way the right of
Company to change such person’s compensation or other benefits or to terminate
the employment or other service of such person with or without Cause. 

 

d.



No Representations – The Company does not represent or guarantee that any
particular federal or state income, payroll, personal property or other tax
consequence will result from participation in the Plan.

 

e.



Section Headings – The section headings contained herein are for convenience
only and, in the event of any conflict, the text of the Plan, rather than the
section headings, will control.

 

f.



Severability – In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.

 

g.



Invalidity – If any term or provision contained herein is to any extent invalid
or unenforceable, such term or provision shall be reformed so that it is valid,
and such invalidity or unenforceability  shall not affect any other provision or
part hereof.



 

6

 

--------------------------------------------------------------------------------

 



 

h.



Amendment, Modification or Termination – The Administrator reserves the right to
unilaterally amend, modify or terminate the Plan at any time as it deems
necessary or advisable.

 

i.



Applicable Law – Except to the extent superseded by the laws of the United
States, the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan. 

 

j.



Effect on Other Plans – Payments or benefits provided to a Participant under any
stock, deferred compensation, savings, retirements or other employee benefit
plan are governed solely by the terms of each of such plans.

 

k.



Effective Date – The Plan is effective as of January 1, 2018.

 

 



 

7

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

BENEFICIARY DESIGNATION

I hereby designate the following person or persons as Beneficiary to receive any
management incentive payments due under the attached US Ecology, Inc. 2018
Management Incentive Plan (Executive), effective January 1, 2018, in the event
of my death, reserving the full right to revoke or modify this designation, or
any modification thereof, at any time by a further written designation:

Primary Beneficiary

 

 

 

 

 

 

    

 

    

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:

 

Contingent Beneficiary

 

 

 

 

 

 

    

 

    

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

This Beneficiary Designation shall not affect any other beneficiary designation
form that I may have on file with US Ecology, Inc. regarding benefits other than
that referred to above.

 

 

 

 

 

Date

 

 

 

 

 

Name

 

 

 

 

 

Signature

 

 

 

 

 

--------------------------------------------------------------------------------